DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The application has been examined. Claims 1-15 are pending.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claims 2-5 and 10 are objected to because of the following informalities: lack of terminology consistency

Claim 2, line 1, recites “The apparatus of Claim” and should be changed to -- The electronic device of Claim --.  Similar changes are suggested for subsequent claims 3-5. 

Claim 10, line 3, recites “to a server” and should be changed to -- to [[a]] the --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Ye et al. (2014/0082088, hereinafter Ye).

Regarding claim 1, Ye discloses an electronic device (Ye, para. 87) for accessing a contact and information exchange and management system (Ye discloses that the first user’s control over the information to be shared with the second user is refined based on the server 20 offering multiple levels of acquaintance or friend for the user to choose such as family member, classmate, colleague, and/or friend) (Ye, para. 97), the electronic device comprising:
a communication module (Ye, para. 87) coupleable to a network (Ye, para. 87);
a processor (Ye, para. 85); and
an application module (Ye, para. 31) executable by the processor to perform a plurality of operations (Ye discloses that the first user’s control (application) over the information to be shared with the second user is refined based on the server 20 offering multiple levels of acquaintance or friend for the user to choose such as family member, classmate, colleague, and/or friend) (Ye, para. 97), including:
obtaining at least one set of information relating to at least one of a user of the electronic device or the electronic device (Ye discloses that the first user’s control over the information to be shared with the second user is refined based on the server 20 offering multiple levels of acquaintance or friend for the user to choose such as family member, classmate, colleague, and/or friend) (Ye, para. 97);
receiving a selection of shareable information from the user of the electronic device (Ye discloses that the social networking application (i.e., instant communication tool), where the user can be selected through a selection operation in a user list obtained through a scenario that allows strangers at the same location to make friends and the user is offered multiple levels of relationships to grant the second user the level of information available to access) (Ye, para. 34); and
transmitting an indication of the shareable information from the electronic device via the communication module of the electronic device (Ye discloses that the first user decides to add the second user to his/her contact list and provides contact information based on the application) (Ye, para. 93).

Regarding claim 2, Ye discloses the apparatus of Claim 1, wherein the at least one set of information includes contact information relating to the user of the electronic device (Ye discloses that based on the social networking application, the user relationship provides the added contact information of a phone address book or an email contact person) (Ye, para. 64).

Regarding claim 3, Ye discloses the apparatus of Claim 1, wherein the application module, when executed by the processor, is configured to perform an operation of receiving a shareable information modification selection, the shareable information modification selection relating to a previous selection of the shareable information (Ye discloses that the first user’s control over the information to be shared with the second user is refined (modification relating to a previous selection) based on the server 20 offering multiple levels of acquaintance or friend for the user to choose such as family member, classmate, colleague, and/or friend) (Ye, para. 97).

Regarding claim 4, Ye discloses the apparatus of Claim 3, wherein the application module, when executed by the processor, is configured to perform the operations of:
transmitting the shareable information modification selection at the electronic device and transmitting the shareable information modification selection via the communication module of the electronic device (Ye discloses that the first user decides to add the second user to his/her contact list and provides contact information based on the application) (Ye, para. 93); and
updating the shareable information obtainable by a second user of the contact and information exchange and management system responsive to the transmitting the shareable information modification selection (Ye discloses that the first user’s control over the information to be shared with the second user is refined (updated) based on the server 20 offering multiple levels of acquaintance or friend for the user to choose such as family member, classmate, colleague, and/or friend) (Ye, para. 97).

Regarding claim 5, Ye discloses the apparatus of Claim 4, wherein the application module, when executed by the processor, is configured to perform the operation of: transmitting the at least one set of information to a server of the contact and information exchange and management system, the transmitted at least one set of information capable of permitting selective updating of the shareable information at the server after receiving the transmitted shareable information modification selection from the electronic device at the server (Ye discloses that the server 20 sends a user verification request to the second client device associated with the second user, where each user account includes a verification preference indicating the level of control the user chooses to exercise (permitting selective updating) in response to a request to add user(s) to another user’s contact list) (Ye, Fig. 7-8; para. 95).

Regarding claim 6, Ye discloses a system for providing contact and information exchange and management, the system comprising:
a network (Ye, para. 87);
a server (Ye, para. 87) coupleable to the network;
a plurality of electronic devices (Ye, para. 87) coupleable to the network, each of the plurality of electronic devices including:
a communication module (Ye, para. 87) communicatively coupleable to the network;
a processor (Ye, para. 85); and
an application module (Ye, para. 31) executable by the processor to perform a (Ye discloses that the first user’s control (application) over the information to be shared with the second user is refined based on the server 20 offering multiple levels of acquaintance or friend for the user to choose such as family member, classmate, colleague, and/or friend) (Ye, para. 97), including:
obtaining at least one set of information relating to a first user of a first electronic device of the plurality of electronic devices (Ye discloses that the first user’s control over the information to be shared with the second user is refined based on the server 20 offering multiple levels of acquaintance or friend for the user to choose such as family member, classmate, colleague, and/or friend) (Ye, para. 97);
receiving a selection of shareable information from the first user of the first electronic device (Ye discloses that the social networking application (i.e., instant communication tool), where the user can be selected through a selection operation in a user list obtained through a scenario that allows strangers at the same location to make friends and the user is offered multiple levels of relationships to grant the second user the level of information available to access) (Ye, para. 34);
transmitting an indication of the shareable information from the first electronic device via the communication module of the first electronic device to the server (Ye discloses that the first user decides to add the second user to his/her contact list and provides contact information based on the application) (Ye, para. 93); and
obtaining the shareable information at a second electronic device of the plurality of electronic devices from the server via the communication module of the second electronic device (Ye discloses that the first user’s control over the information to be shared with the second user is refined based on the server 20 offering multiple levels of acquaintance or friend for the user to choose such as family member, classmate, colleague, and/or friend) (Ye, para. 97).

Regarding claim 7, Ye discloses the system of Claim 6, wherein the server is configured to control access to the shareable information in real-time based at least in part upon receipt of the transmitted indication of the shareable information from the first electronic device by updating at least one record at the server (Ye discloses that the first user’s control over the information to be shared with the second user is refined based on the server 20 offering multiple levels of acquaintance or friend for the user to choose such as family member, classmate, colleague, and/or friend) (Ye, para. 97).

Regarding claim 8, Ye discloses the system of Claim 6, wherein the application module, when executed by the processor of the first electronic device, is configured to perform an operation of receiving a shareable information modification selection from the first user of the first electronic device, the shareable information modification selection relating to a previous selection of the shareable information (Ye discloses that the first user’s control over the information to be shared with the second user is refined (modification relating to a previous selection) based on the server 20 offering multiple levels of acquaintance or friend for the user to choose such as family member, classmate, colleague, and/or friend) (Ye, para. 97).

Regarding claim 9, Ye discloses the system of Claim 8, wherein the application module, when executed by the processor of the first electronic device, is configured to (Ye discloses that the first user decides to add the second user to his/her contact list and provides contact information based on the application) (Ye, para. 93), and wherein the system is further configured to provide updating at the server the shareable information obtainable by a second user of the second electronic device (Ye discloses that the first user’s control over the information to be shared with the second user is refined (updated) based on the server 20 offering multiple levels of acquaintance or friend for the user to choose such as family member, classmate, colleague, and/or friend) (Ye, para. 97).

Regarding claim 10, Ye discloses the system of Claim 9, wherein the application module, when executed by the processor, is configured to perform the operation of: transmitting the at least one set of information to a server, the transmitted at least one set of information capable of permitting selective updating of the shareable information at the server after receiving the transmitted shareable information modification selection from the first electronic device at the server (Ye discloses that the server 20 sends a user verification request to the second client device associated with the second user, where each user account includes a verification preference indicating the level of control the user chooses to exercise (permitting selective updating) in response to a request to add user(s) to another user’s contact list) (Ye, Fig. 7-8; para. 95).

Regarding claim 11, Ye discloses a method for providing a contact and information exchange and management system, comprising:
obtaining at least one set of information relating to at least one of a user of an electronic device of the contact and information exchange and management system or the electronic device (Ye discloses that the first user’s control over the information to be shared with the second user is refined based on the server 20 offering multiple levels of acquaintance or friend for the user to choose such as family member, classmate, colleague, and/or friend) (Ye, para. 97);
receiving a selection of shareable information from the user of the electronic device (Ye discloses that the social networking application (i.e., instant communication tool), where the user can be selected through a selection operation in a user list obtained through a scenario that allows strangers at the same location to make friends and the user is offered multiple levels of relationships to grant the second user the level of information available to access) (Ye, para. 34); and
transmitting an indication of the shareable information from the electronic device via a communication module of the electronic device (Ye discloses that the first user decides to add the second user to his/her contact list and provides contact information based on the application) (Ye, para. 93).

Regarding claim 12, Ye discloses the method of Claim 11, wherein the at least one set of information includes contact information relating to the user of the electronic device (Ye discloses that based on the social networking application, the user relationship provides the added contact information of a phone address book or an email contact person) (Ye, para. 64).

Regarding claim 13, Ye discloses the method of Claim 11, further comprising: receiving a shareable information modification selection, the shareable information modification selection relating to a previous selection of the shareable information (Ye discloses that the first user’s control over the information to be shared with the second user is refined (modification relating to a previous selection) based on the server 20 offering multiple levels of acquaintance or friend for the user to choose such as family member, classmate, colleague, and/or friend) (Ye, para. 97).

Regarding claim 14, Ye discloses the method of Claim 13, further comprising:
transmitting the shareable information modification selection at the electronic device and transmitting the shareable information modification selection via the communication module of the electronic device (Ye discloses that the first user decides to add the second user to his/her contact list and provides contact information based on the application) (Ye, para. 93); and
updating the shareable information obtainable by a second user of the contact and information exchange and management system responsive to the transmitting the shareable information modification selection (Ye discloses that the first user’s control over the information to be shared with the second user is refined (updated) based on the server 20 offering multiple levels of acquaintance or friend for the user to choose such as family member, classmate, colleague, and/or friend) (Ye, para. 97).

Regarding claim 15, Ye discloses the method of Claim 14, further comprising: transmitting the at least one set of information to a server (Ye discloses that the server communicates with both the first client device and the second client device, which one is selected based on their common interest in a particular topic or their preference(s)) (Ye, Fig. 8; para. 92); and
selectively updating the shareable information at the server after receiving the shareable information modification selection from the electronic device at the server (Ye discloses that the server 20 sends a user verification request to the second client device associated with the second user, where each user account includes a verification preference indicating the level of control the user chooses to exercise (selective updating) in response to a request to add user(s) to another user’s contact list) (Ye, Fig. 7-8; para. 95).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ho et al. (2013/0179948) discloses the sharing information with other users based on a network-based social platform.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
02/25/2022